COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JNY, L.P. AND JNY II, L.P.,                               )
                                                                              )               No.  08-06-00029-CV
Appellants,                         )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 
41st District Court
RABA-KISTNER CONSULTANTS,
INC.,         )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 2004-628)
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is a joint motion to dismiss the appeal filed on March 29, 2006 by
Appellants JNY, L.P. and JNY II, L.P. and Appellee Raba-Kistner Consultants, Inc.  See Tex.R.App.P. 42.1(a)(2).  The parties represent to the Court that they
have agreed to dismiss this appeal and ask that the dismissal be without
prejudice.  The parties have complied
with the requirements of Rule 42.1(a)(2).
We have considered
this cause on the motion and conclude that the motion should be granted.  Therefore, we GRANT the joint motion to
dismiss and DISMISS this appeal without prejudice to either parties= right to later pursue an appeal upon
entry of a final judgment.
 
April
20, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.